Stebrett, J.,
in Cook’s Appeal, Oct. T. 1887, No. 52, Oct. 22, 1888. — The error complained of is apparent on the face of the record. The bill was filed in August, 1887, and the cause was so-proceeded in that a decree (inaccurately called “ judgment ”) pro confesso, “ for want of a plea, answer, or demurrer,” was regularly entered October, 1887. In December following, an answer denying some of the allegations of the bill was filed by one of the defendants, but whether by leave of court or not does not appear. A few days thereafter, defendants moved to strike off the decree pro confesso. Without disposing of that motion or taking any other action in the premises, the court, on January 6, 1888, entered a decree dismissing the bill at plaintiffs’ costs. The action thus inconsiderately taken, without anything on the record to justify it, is the subject of complaint in the only specification of error before us.
The merits of the bill are not before us, and cannot now be considered. In view of the pleadings, state of the records, etc., the decree complained of is so manifestly erroneous and contrary to equity practice that further consideration of the subject is unnecessary. Equity Buies; Buck Mountain Coal Co.’s Appeal, 5 W. N. C. 309.
Decree reversed at appellees’ costs, and record remitted with instructions to proceed according to equity practice.
*755Sterrett, J., in Cook’s Appeal, No. 54, Oct. 22, 1888. — This, case was argued with Mary J. Cook’s Appeal, No. 52 of this Term-The specification of error and facts of which it is predicated are substantially the same in both; and for reasons -briefly given in opinion just filed in that case, the decree dismissing the bill at plaintiffs’ costs must be reversed.
Decree reversed at appellees’ costs, and record remitted, with; instructions to proceed according to equity practice.
Sterrett, J., in Pickworth’s Appeal, No. 53, Oct. 22, 1888.— This case was argued with Mary J. Cook’s Appeal, No. 52 of this Term. The specification of error and facts of which it is predicated are substantially the same in both. Por reasons briefly given in opinion just filed in that case, the decree dismissing the bill at plaintiffs’ costs must be reversed.
Decree reversed at appellees’ costs, and record remitted, with instructions to proceed according to equity practice.